 

 

 

CONFIDENTIAL

Exhibit 10.70

[Conformed Copy]

DISTRIBUTION AGREEMENT

THIS AGREEMENT is made and entered into as of the 8th day of May, 2006, by and
between TCBY SYSTEMS, LLC, a Delaware limited liability company (“COMPANY”) and
YANCEY’S FOODSERVICE COMPANY, INC., a Colorado Corporation (“DISTRIBUTOR”).
DISTRIBUTOR will commence distribution services under this Agreement on June 19,
2006 (the “Effective Date”) unless otherwise mutually agreed upon by the
parties.

RECITALS

A.                                    The COMPANY is engaged in the worldwide
business of franchising or licensing retail TCBY Stores and other related
concepts (“Franchised Stores”).  COMPANY also has several COMPANY-owned stores
that it supports directly (“Company Stores”).  The Franchised Stores and or
individual franchisees (the “Franchisees”) function as independent companies and
are individually and solely responsible for the activities at each location,
including purchasing needed products and supplies, which includes responsibility
for purchasing from DISTRIBUTOR.  COMPANY is responsible for activities at its
Company Stores.  Company Stores and Franchised Stores are jointly referred to
herein as “Stores”, the Franchisees and individuals responsible for Company
Stores are jointly referred to as (“Operators”) and the combined efforts of the
COMPANY and its Franchisees is referred to as the “System”.  COMPANY takes steps
to assist Stores to meet its purchasing needs and has the right to designate
distributors and suppliers for the System.

B.                                    The DISTRIBUTOR is engaged in the business
of purchasing, selling, distributing and delivering food service products
(including the Products, as defined below).  In connection therewith, the
DISTRIBUTOR manages, controls, prepares and furnishes reports to its customers
concerning the inventories of products and supplies the DISTRIBUTOR purchases,
manages and controls for sale, distribution and delivery to its customers.

C.                                    COMPANY wishes to appoint DISTRIBUTOR as a
distributor of certain approved proprietary food and related products to the
Stores located within the Territory  (as defined below), and DISTRIBUTOR wishes
to accept such appointment, all on the terms and conditions hereinafter set
forth.

1


--------------------------------------------------------------------------------


 

 

 

 


AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants herein set forth and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

1.                                      Appointment — Subject to all terms and
conditions of this Agreement, COMPANY hereby appoints DISTRIBUTOR as a
distributor of the products within the product categories listed in Schedule 1
(the “Products”), to the Stores in the territory serviced by DISTRIBUTOR’s
distribution center located in Loveland, Colorado (the “Territory”) as reflected
in the map and county listing depicted in Schedule 2 and DISTRIBUTOR hereby
accepts such appointment. To the extent that conflicts arise between the map and
the county listing in Schedule 2, the map shall prevail.  Subject to Section
2.02, COMPANY may appoint DISTRIBUTOR as a distributor of Products to Stores
outside of the Territory and DISTRIBUTOR may agree to such designation.

2.             Distribution of Products

2.01                        Products — DISTRIBUTOR will maintain in its
inventory of Products the following: (i) Products designated by COMPANY that
contain the proprietary trademarks, service marks, logos or labels of COMPANY or
any of its affiliates or that are made pursuant to specifications provided by
COMPANY, its affiliates, or licensors for limited distribution to Operators
(defined below) or other entities licensed by COMPANY, its affiliates or
licensors (“TCBY Branded Products”), and (ii) other supplies or other national
or regional branded Products designated  or contracted for by COMPANY to be
maintained in inventory by DISTRIBUTOR for distribution to  COMPANY, its
affiliates and the Operators.  (Collectively, Products described in clauses (i)
and (ii) are referred to as “Proprietary Products”).  DISTRIBUTOR will also
maintain in its inventory non-proprietary Products which DISTRIBUTOR stocks in
its inventory for sale to COMPANY, its affiliates and its Operators. DISTRIBUTOR
shall not be required to maintain more than two hundred (200) Proprietary
Products in inventory at any time.  All Coca Cola Products carried for COMPANY
shall be excluded from the calculation of the number of Proprietary Products.

2.02                        Approved Operators — DISTRIBUTOR shall sell and
deliver to Franchisees and Operators of Stores approved by COMPANY and located
within the Territory such quantities of the Products (subject to minimum Product
order requirements) as the Operators may order from time to time during the term
of this Agreement. DISTRIBUTOR shall cease selling TCBY Branded Products to any
Operator not later than three (3) days following receipt of written notice from
COMPANY

2


--------------------------------------------------------------------------------


 

 

 

                                                advising DISTRIBUTOR that such
Operator is no longer approved by COMPANY and shall, within such timeframe,
further cease selling, under the terms of any supplier agreement negotiated by
COMPANY, all Proprietary Products to such Operators referenced in such notice.
In addition, DISTRIBUTOR shall have the right to cease the sale and distribution
of Products to any Operator (a) who is in default of its obligations to
DISTRIBUTOR, provided that DISTRIBUTOR has given COMPANY at least three (3)
business days notice of such default before ceasing deliveries to such Operator,
or (b) who has filed a voluntary petition in bankruptcy or under any other
similar insolvency or debtor relief law or who has had such a petition filed
against it, or who has made a general assignment for the benefit of its
creditors. COMPANY shall also have the right to reinstate delivery to any
Operator that COMPANY previously stopped selling by providing written notice to
DISTRIBUTOR and DISTRIBUTOR shall provide such delivery as soon as mutually
agreed between the parties.

A list of the present Operators with Stores located within the Territory and
approved by COMPANY and their respective Store locations is attached hereto as
Schedule 3.  Schedule 3A also includes a current list of the Stores to be
cross-docked by DISTRIBUTOR with Valley Distributing of Montana, Inc. 
(“Cross-Docked Stores” and “VDI”) pursuant to Section 2.04 below. During the
term of this Agreement, COMPANY shall maintain and provide to DISTRIBUTOR a
current list of all Operators with Stores within the Territory who have been
approved by COMPANY for distribution of the Products under this Agreement.
DISTRIBUTOR shall have the right to rely upon such list, as amended or modified
by COMPANY in writing from time to time, in performing its obligations under
this Agreement. COMPANY shall notify DISTRIBUTOR of new Stores within the
Territory not less than fourteen (14) days prior to the desired date of first
shipment of Products to any such new Stores. In addition, provided and to the
extent that COMPANY and DISTRIBUTOR mutually agree in writing, DISTRIBUTOR shall
provide distribution services to Stores located outside the Territory, as
designated by COMPANY.

COMPANY represents and warrants that the terms of this Agreement, as and if
amended in the manner permitted under this Agreement, are binding upon and shall
govern DISTRIBUTOR and COMPANY’s obligations with respect to distribution
services performed by DISTRIBUTOR hereunder and that each Franchisee that is an
owner or operator of a Franchised Store within the System shall be bound by the
terms of this Agreement, as it may hereafter be amended, upon such Operator’s
purchase of Proprietary Products from DISTRIBUTOR.

2.03                        Product Orders — All Product orders shall be
submitted by the Operators to DISTRIBUTOR and shall specify the location of the
Operator’s Stores, the type of Product, and the quantity desired. 

3


--------------------------------------------------------------------------------


 

 

 

                                                Operators may place orders
electronically (“Electronic Orders”) or by telephoning or faxing DISTRIBUTOR’s
customer service center in accordance with the guidelines detailed below. All
shipment expenses from DISTRIBUTOR’s distribution center to the Operator’s
location shall be at  DISTRIBUTOR’s expense unless otherwise noted elsewhere in
this Agreement. Product order guides will be provided by DISTRIBUTOR to the
Operators monthly via DISTRIBUTOR’s website and with a hard copy delivered to
each Store, with availability of such order guides to be made prior to the
beginning of the month, but only after review and approval of the order guide by
COMPANY. The order guides will be organized by Product categories and will
include, among other things, the Product Sell Price (as defined herein), Product
units and new Products. DISTRIBUTOR will assign one product code number to each
stock-keeping unit (“SKU”) of each Product, which will be common throughout its
entire distribution system and will be used on all documents such as order
guides, invoices, monthly reports, etc. SKU’s, and, accordingly, the assigned
product code number, must differ for equivalent Products supplied by different
suppliers. DISTRIBUTOR        will use its best efforts to utilize the existing
TCBY product item numbers.  Only Products approved for sale to its Operators by
the COMPANY will be listed on this order guide. Electronic Orders will be placed
via telephone modem or internet using DISTRIBUTOR’s automated order entry
system.  All orders are subject to the standard order cut-off time of 2:00 p.m.
one (1) day prior to their scheduled delivery day, with the exception of Stores
located in the State of Utah and Durango, Colorado which must be submitted two
(2) days prior to their scheduled delivery day and the Cross-docked Stores which
must be submitted one (1) day prior to the day their order is to be picked up at
the DISTRIBUTOR distribution center.  Operators will be notified prior to the
time of final order cut-off if a product is expected to be out of stock so that
an alternative may be ordered, subject to the provisions of Section 3.02. 
Operators will have until 4:30 p.m, one (1) day before their order shipping day
to modify or add-on to their order (Sunday at 4:30 p.m. for Stores whose
deliveries will leave DISTRIBUTOR’s facility on Monday).  Where reasonably
possible, DISTRIBUTOR will schedule ordering days and delivery days that are
mutually agreed upon by and between DISTRIBUTOR and each Operator and will
provide notice to the affected Operator at least fourteen (14) days before
routing changes.

Although DISTRIBUTOR may schedule deliveries on any day of the week, it is
DISTRIBUTOR’S intent to schedule deliveries on Tuesdays, Wednesdays or
Thursdays, wherever possible.  On an exception basis, DISTRIBUTOR will consider
shortening the permissible time frames for scheduled deliveries for those
Operators that, given unique and compelling business needs, require the same. 
Operator will be notified of any Product shortages at the time of order
placement or, in the case of an Electronic Order, one (1) day prior to the
loading of the delivery truck.

4


--------------------------------------------------------------------------------


 

 

 

 

2.04                       Deliveries.    Delivery vehicles used by DISTRIBUTOR
will only display the marks of DISTRIBUTOR, except for locations that cannot
accommodate delivery by DISTRIBUTOR’S existing tractor trailers or in the
instances where recovery deliveries are made by outside services or DISTRIBUTOR
has the need for temporary short term rental equipment.

DISTRIBUTOR agrees that, excluding key drops (deliveries scheduled to be made
during the period running from one (1) hour or more after the retail closing
time of the Store to deliveries one (1) hour or more before the retail opening
time of the Store) and Cross-docked Stores, an overall average of 90% of all
regularly scheduled deliveries will be made within a two (2) hour window,
meaning no earlier than one (1) hour before and no later than one (1) hour after
the scheduled delivery time. If a delivery is anticipated to fall outside of
this two (2) hour window, DISTRIBUTOR will immediately notify the Operator.
DISTRIBUTOR will provide an inside delivery to each Operator in accordance with
Company’s temperature store requirements as detailed in Section 4.09, placing
refrigerated and frozen Products into their appropriate storage areas, but will
not be responsible for stocking shelves or rotating inventories.

All invoices for deliveries made during Store’s business hours will be signed
for by the Store’s store manager or other representative prior to DISTRIBUTOR’s
driver leaving the Store (provided that the driver is not unreasonably
delayed).  Copies of invoices for deliveries made after the Store’s regular
business hours will be left at the Store.

The COMPANY agrees to use its commercially reasonable efforts to cause Operators
to provide keys and security codes for night deliveries where necessary.  In the
event Operator refuses to provide keys and security codes, Operator will
promptly meet the delivery driver at the scheduled appointment time or at such
other time as Operator has been notified in the event of a late delivery.  If
the Operator fails to meet the DISTRIBUTOR delivery at the appropriate time on
more than one occasion, the Operator shall be responsible for payment of a
penalty fee of [CONFIDENTIAL](1) to DISTRIBUTOR for subsequent occurrences.  In
the event of a Product shortage or delivery problem that occurs during an
unattended delivery, the authorized representative of the Stores will contact
the distribution center no later than the first Notification Deadline following
such unattended delivery.  The “Notification Deadline” is 4:00 p.m. local time
each day for the affected Stores.

In the case of Stores located in the states of Montana, North Dakota and South
Dakota and the portions of Wyoming located outside of the Territory, DISTRIBUTOR
agrees to manage the

--------------------------------------------------------------------------------

(1)           Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

5


--------------------------------------------------------------------------------


 

 

 

entire distribution process in conjunction with VDI, including the processing of
orders from the Stores, picking, palletizing, shrink-wrapping and loading of
product onto VDI’s truck at DISTRIBUTOR’S distribution center, invoicing of
Operators and the processing of credits and payments.  DISTRIBUTOR shall have no
liability with respect to the acts or non-performance of VDI but will be
responsible for its own errors in performing the services outlined above
including but not limited to mispicks and out-of-stocks not attributable to
supplier non-performance.  VDI will be permitted to inspect and verify total
case counts on each pallet prior to loading of the order onto its truck.

DISTRIBUTOR agrees to assume all liability for compensating VDI as mutually
agreed upon between VDI and COMPANY and COMPANY shall have no obligation to
compensate VDI except through the Markup and surcharges assessed to the Stores
pursuant to Sections 4 and 5 of this Agreement.  COMPANY has provided
DISTRIBUTOR with a copy of the current compensation arrangement with VDI and
agrees to notify DISTRIBUTOR in writing fourteen (14) days prior to any
changes.  DISTRIBUTOR will not be obligated to implement such a change in the
compensation arrangement with VDI until COMPANY and DISTRIBUTOR have agreed on
the impact of such a change on the Markup called for in Sections 4.01 and 4.04. 
DISTRIBUTOR will pay VDI its compensation at times mutually agreed to between
DISTRIBUTOR and VDI.  In the event it should become necessary to replace VDI,
COMPANY and DISTRIBUTOR agree to work together diligently to find a solution
satisfactory to both parties.  However, DISTRIBUTOR will not be obligated to
provide delivery services to the Cross-docked Stores unless it is mutually
agreed upon between  DISTRIBUTOR and COMPANY.

2.05                        Delivery Frequency/Routing — DISTRIBUTOR will
provide each Operator with a minimum delivery frequency based on annual case
volume as shown below as long as the Operator meets the minimum order
requirements set forth in Section 5 hereof:

 

 

Delivery Frequency

 

Annual Case Volume

 

Summer Routing

 

Winter Routing

 

Less than 120 cases

 

3 deliveries during a 12 month period

 

120-199 cases

 

4 deliveries during a 12 month period

 

200-349 cases

 

6 deliveries during a 12 month period

 

350-499 cases

 

8 deliveries during a 12 month period

 

500-999 cases

 

Every 4 weeks

 

Every 4 weeks

 

1,000-1,999 cases

 

Every 3 weeks

 

Every 4 weeks

 

2,000-3,499 cases

 

Every week

 

Every 2 weeks

 

Greater than 3,499 cases

 

Every week

 

Every week

 

 

6


--------------------------------------------------------------------------------


 

 

 

 

This schedule is intended to serve as a guideline only and DISTRIBUTOR agrees to
provide additional regular deliveries as requested by Operator and approved by
COMPANY in writing.  COMPANY will provide DISTRIBUTOR with the initial delivery
frequency for each Store in Schedule 3.  Notwithstanding the foregoing unless
and until it obtains another customer in the Salt Lake City area, DISTRIBUTOR
will only be obligated to service the Utah portion of the Territory every two
(2) weeks unless it acquires additional business from a 3rd party in that state
and COMPANY acknowledges that Operators in Utah will receive service at two (2)
week intervals, i.e. every 2, 4, 6, 8 10, 12, 14 or 16 weeks as the case may be,
until such time as that 3rd party business begins.  Similarly, DISTRIBUTOR will
only be obligated to service Stores located in Casper, Mills, Lander and Glen
Rock, Wyoming at three (3) week intervals, i.e. every 3, 6, 9, 12 or 15 weeks,
as the case may be, unless and until DISTRIBUTOR acquires additional business in
these markets as well. Stores to be serviced by VDI will receive service at two
(2) week intervals, i.e. every 2, 4, 6, 8, 10, 12, 14 or 16 weeks, as the case
may be.  Scheduled delivery service from DISTRIBUTOR to Durango, Colorado and
Pocatello, Idaho will be up to ten (10) and thirteen (13) times per year,
respectively, until such time as the respective Operator purchases 1,000 or more
cases on a rolling twelve (12) month basis.  COMPANY and DISTRIBUTOR will
mutually agree on the exact date for routing changes from summer to winter and
winter to summer but each period will be approximately six (6) months with
summer routing from April through September and winter routing from October
through March.

In the event an emergency delivery is required based upon the Operator’s needs
and not due to a delivery error by DISTRIBUTOR nor during the time periods
specified in Section 2.06, DISTRIBUTOR will accommodate the Operator’s request
with the most efficient available delivery method. All additional freight
expense will be at the Operator’s expense and will be billed upon DISTRIBUTOR’s
receipt of the invoice from the shipping agent. If DISTRIBUTOR is able to
schedule such an emergency delivery in conjunction with a nearby route, the
additional freight expense will be [CONFIDENTIAL](2).  Where possible, a store
may order up to [CONFIDENTIAL](3) cases to be delivered to a nearby store, on
that store’s delivery day (and with that store’s consent) without an additional
charge.  Products delivered to a nearby store will be billed on a separate
invoice.

Should the need arise for an emergency or special delivery due to supplier
error, DISTRIBUTOR and COMPANY will work with the supplier to remedy the
shortage at the supplier’s expense. If supplier fails to pay the additional
freight expense, COMPANY will be required to do so provided DISTRIBUTOR notifies
COMPANY immediately of supplier non-performance.  If an

--------------------------------------------------------------------------------

(2)           Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(3)           Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

7


--------------------------------------------------------------------------------


 

 

 

emergency delivery is necessary due to DISTRIBUTOR error, DISTRIBUTOR will
arrange a special delivery with any additional freight to be paid by
DISTRIBUTOR.

DISTRIBUTOR will arrange its routes to insure that its delivery trucks will be
in all markets (SMSA’s of at least 250,000 population) within each Territory at
least twice a week where at least twenty-five (25) Stores serviced by
DISTRIBUTOR under this Agreement are located.

2.06                        Special Deliveries During Roll-Out and New Operator
Openings — DISTRIBUTOR and COMPANY recognize that during the initial roll-out
phase of the DISTRIBUTOR distribution program, many new processes will be in
place for each of COMPANY, the Operators and DISTRIBUTOR, including changes in
the way the Operators order, the distance from the DISTRIBUTOR distribution
center to the Operators, and lead times from order day to delivery day for the
Operators. Therefore, DISTRIBUTOR will process emergency orders for all
Operators for the first thirty (30) days following the commencement of
distribution service at no additional charge, subject to the minimum order
requirements and applicable handling fees, if any, as set forth in Section 5 of
this Agreement.  In addition, during the term of this Agreement and excepting
new Operator openings in Utah, Wyoming, Durango, Colorado and Pocatello, Idaho,
DISTRIBUTOR will process emergency orders for all Operators’ newly added Stores
within the first thirty (30) days following the opening of the new Stores,
subject only to minimum order requirements and applicable handling fees, if any,
as set forth in Section 5 of this Agreement.

2.07                        Return of Products/Credits — Any Products ordered by
Operators which are returned to DISTRIBUTOR for any reason must be returned no
later than the next regularly scheduled delivery (except that, in the case of
Products to be returned as a result of concealed damage, within the remaining
shelf life of such Products) and all claims for Products to be returned must be
made either to the driver upon check-in of the order, by telephone by 4 p.m. on
the day of delivery following receipt of the Products if an unattended delivery
or, in the case of concealed damage, within twenty-four (24) hours of discovery
of concealed damage by the Operator.  All returned items must be in unmarked
original packaging and must be in suitable condition for resale (unless damaged
or mis-marked Product was the reason for the return). Subject to the foregoing,
DISTRIBUTOR shall provide credit to the affected Operator for defective, shorted
or damaged Products within twenty-four (24) hours of the driver’s return if
brought to the driver’s attention or noticed by the driver during delivery or,
in any event, within forty-eight (48) hours of DISTRIBUTOR’s receipt of the
Operator’s claim of damaged, shorted  or defective Products (or receipt of
product, if warranted) and will immediately provide documentation on its website
for Operator of such credit if the original order was placed electronically or
via fax or phone if the

8


--------------------------------------------------------------------------------


 

 

 

order was placed in some other manner.  Notwithstanding the foregoing, no
returns will be permitted for cooler or freezer items, or fresh produce due to
misorder by the Operator.  Products refused by Operator at time of delivery for
reasons other than damage or remaining shelf life below agreed upon parameters
will be subject to a [CONFIDENTIAL](4) restocking charge to be paid by
Operator.  In the event that the shorted, defective or damaged Product is a Kill
Item, then DISTRIBUTOR will remedy the situation in accordance with Section 3.02
if so requested by the Operator.

DISTRIBUTOR’s obligations under this Section 2.07 with respect to Product sold
to Cross-docked  Stores, shall be limited to mispicks, product
shortages/mis-labeling and concealed damage.  DISTRIBUTOR does agree, however,
to issue timely credits to Operators for errors committed by VDI and to adjust
the compensation of VDI as mutually agreed between DISTRIBUTOR and VDI.

2.08                        Limited Time Offers (“LTO’s”) — In order to allow
DISTRIBUTOR to maintain service levels to the Operators, COMPANY will provide
DISTRIBUTOR with at least twenty-eight (28) days prior written notice of any and
all LTO’s to be run by COMPANY (subject to availability of LTO Products from the
supplier within the twenty-eight (28) day period). Such written notices shall
include estimated usage for the Products to be promoted if such usage is
expected to deviate materially from historical levels or if a new Product.
Subject to the above, DISTRIBUTOR agrees to stock sufficient inventory for any
new Proprietary Products to be used in national LTO promotions and other key
items, as reasonably requested by COMPANY.  Unless retained on the Operator’s
menu at the instruction of the COMPANY or mutually agreed to between COMPANY and
DISTRIBUTOR, all LTO Products must be removed from the DISTRIBUTOR distribution
centers no later than sixty (60) days after the completion of the LTO and
COMPANY shall purchase all remaining inventory of such LTO as provided in
Section 3.02. The sale of LTO Products by DISTRIBUTOR is final and LTO Products
may not be returned to DISTRIBUTOR, unless the return is necessitated due to a
DISTRIBUTOR error or due to Product damage not caused by the Operator.

3.             Suppliers of Products; Inventory of Products.

3.01                        Suppliers/Contracted Products — The Proprietary
Products to be distributed to the Operators under the terms and conditions of
this Agreement shall be purchased by DISTRIBUTOR, on its own account, from the
suppliers (including COMPANY) selected by COMPANY, pursuant to

--------------------------------------------------------------------------------

(4)           Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

9


--------------------------------------------------------------------------------


 

 

 

                                                terms and conditions as are
agreed upon by and between DISTRIBUTOR and such suppliers (including COMPANY).
In the event COMPANY enters into direct contracts with suppliers, the terms and
conditions of such contracts that obligate DISTRIBUTOR shall be provided to
DISTRIBUTOR for its business and legal review and, if the business and legal
terms of the proposed contract that apply to DISTRIBUTOR are reasonably
acceptable to DISTRIBUTOR, DISTRIBUTOR will approve the supplier contract. The
guaranteed supplier price provided under such supplier contract (net of
billbacks by DISTRIBUTOR, if any), plus applicable freight if the supplier price
is not a delivered price, [CONFIDENTIAL](5) if any, attributable to the Product,
[CONFIDENTIAL](6)  plus any applicable Sourcing Fees (defined below) shall be
the “Cost” of the Product.  Products governed by such supplier contracts
negotiated by COMPANY are referred to herein as “Contracted Products.” The
freight charges for Contracted Products will be an amount negotiated with the
supplier by COMPANY.  DISTRIBUTOR agrees that Cost for any Contracted Products
will not include any unloading costs for palletized and slipsheet loads.

3.02                        Inventory — During the term of this Agreement,
DISTRIBUTOR shall maintain an inventory of the Products in quantities necessary
to provide the Operators with an adequate supply of such Products based upon
initial usage projections by COMPANY, future historical usage of such Products
by the Operators, and the fill rate performance requirements detailed below.
DISTRIBUTOR agrees to work with COMPANY, to attempt to maximize the quantities
of Products purchased to efficiently reduce the cost of Products purchased, and
to maximize Product inventory turns. In addition, DISTRIBUTOR agrees to order
Products in the quantities indicated on the inbound quantity matrix attached
hereto as Schedule 5, as amended by COMPANY to reflect the growth in the number
of Stores serviced by DISTRIBUTOR in the Territory from time to time. To further
insure DISTRIBUTOR’s ability to comply with the performance requirements
detailed later in this Section 3.02, DISTRIBUTOR will also maintain at each
distribution center servicing Operators “safety stock” of not less than
[CONFIDENTIAL](7) days historical usage for all Proprietary Products and will
also have an additional [CONFIDENTIAL](8) days historical usage of white
chocolate mousse, chocolate and vanilla frozen yogurt on the road at all times.
DISTRIBUTOR agrees that all Products delivered to Operators will have at least
one-third of their original shelf-life remaining as of the date of delivery.

COMPANY categorizes Products into three classes:

--------------------------------------------------------------------------------

(5)           Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(6)           Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(7)           Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(8)           Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

 

10


--------------------------------------------------------------------------------


 

 

 

 

Proprietary Products that Operators must have (“Kill Items”), which Kill Items
will not number more than [CONFIDENTIAL](9) at any time, excluding beverage
Products and LTO items. COMPANY will provide a list of Kill Items and other
Proprietary Products to DISTRIBUTOR, which list will be updated by COMPANY from
time-to-time.  The initial list of Kill Items is attached as Schedule 4.

Other Proprietary Products that can be substituted in an emergency.

Non-proprietary Products, including, any produce items that DISTRIBUTOR may
agree to provide.

DISTRIBUTOR will achieve a 100% fill rate on Kill Items with overnight emergency
delivery, if requested, an overall aggregate “fill rate” for all Products of
[CONFIDENTIAL](10),  and at least [CONFIDENTIAL](11) of all invoices issued by
DISTRIBUTOR to the Operators will be completely accurate at the time of initial
issuance, with all of the above measured quarterly.  The “fill rate” equals the
percentage of Products or Kill Items, as the case may be, obtained by dividing
the total number of Products or Kill Items shipped by DISTRIBUTOR and received
by the Operators at the time of delivery for the month, by the total number of
Product or Kill Items ordered by the Operators from the DISTRIBUTOR for that
same month.  All fill rate measurements (and invoice accuracy requirements) will
be net of supplier-related issues such as shortages and delayed deliveries to
DISTRIBUTOR, provided DISTRIBUTOR notifies COMPANY immediately in the event of
supplier non-performance. If emergency delivery is required due to supplier
(including COMPANY) error, costs of emergency delivery shall be at supplier
(including COMPANY) expense, provided that, if the supplier fails to absorb such
expense, such delivery costs shall be paid by the Operator provided DISTRIBUTOR
has notified COMPANY immediately in the event of such non-performance and
Operator has approved the additional expense in advance.   If the emergency
delivery is due to DISTRIBUTOR error, then DISTRIBUTOR will remedy the situation
in as efficient manner as possible, which may include emergency deliveries and
special freight shipments, at DISTRIBUTOR’S sole expense. If the emergency
delivery is due to Operator error, the Operator shall pay delivery costs for
such emergency delivery.  From the moment of receipt of the Products for storage
by DISTRIBUTOR until the Products have been accepted by Operator at the Store,
DISTRIBUTOR assumes all risk of loss or

--------------------------------------------------------------------------------

(9)           Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(10)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(11)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

11


--------------------------------------------------------------------------------


 

 

 

damage with respect thereto, shall be directly liable to COMPANY for any such
loss or damage to the Products and the related costs and expenses for replacing
the Products and agrees to obtain and maintain adequate insurance coverage to
insure against such loss or damage.

In the event of substitution of a Proprietary Product, the substituted Product
must have been previously approved by COMPANY in writing and, if the need for
substitution was caused due to DISTRIBUTOR error, the price of the substituted
Product will be determined based on the lower of the Cost (as hereinafter
defined) of the substituted Product or the Cost of the out-of-stock Product that
it replaces.  In addition, DISTRIBUTOR will reimburse COMPANY to the extent that
COMPANY would have realized a difference between its selling price to
DISTRIBUTOR and the amount that COMPANY would have paid for the Proprietary
Product from its supplier, unless the substitution is due to COMPANY’s error. 
Upon request, COMPANY shall provide to DISTRIBUTOR copies of invoices and other
documentation reasonably necessary to verify the amount of the difference
claimed by COMPANY.  If substitution is due to supplier (including COMPANY)
error, then COMPANY shall cause supplier to, or if COMPANY is the supplier,
COMPANY shall, reimburse DISTRIBUTOR for any reasonable losses sustained due to
such error.

To the extent that DISTRIBUTOR is unable to sell to the Operators quantities of
the Proprietary Products in DISTRIBUTOR’s inventory for any reason whatsoever,
including, but not limited to, Product discontinuation, slow-moving inventory,
unused LTO Products, promotional or seasonal Products or exceeded shelf life due
to sudden decline in Product movement and not due to DISTRIBUTOR error, COMPANY
will purchase, or cause a third party to purchase, all remaining inventory of
such Proprietary Products at DISTRIBUTOR’s cost, F.O.B. the DISTRIBUTOR
distribution centers plus DISTRIBUTOR’s handling and carrying charges, if
properly approved by COMPANY in advance as outlined below.  In such event,
COMPANY will purchase or cause to be purchased all perishable Proprietary
Products within [CONFIDENTIAL](12) days after notice from DISTRIBUTOR or by the
expiration date of the Proprietary Products, whichever is earlier, and all
nonperishable Proprietary Products within [CONFIDENTIAL](13) days after notice
from DISTRIBUTOR.  In addition, if the inventory re-purchase is necessitated for
any reason other than DISTRIBUTOR error, COMPANY shall reimburse to DISTRIBUTOR
all reasonable out-of-pocket costs and expenses (not to exceed an amount equal
to [CONFIDENTIAL](14) of the Product’s Cost unless DISTRIBUTOR receives
COMPANY’S prior written consent) incurred by DISTRIBUTOR in selling, returning
or otherwise disposing of such Products.  DISTRIBUTOR shall provide COMPANY with

--------------------------------------------------------------------------------

(12)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(13)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(14)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

12


--------------------------------------------------------------------------------


 

 

 

documentation or other proof that any such costs and expenses were incurred by
DISTRIBUTOR.  In order to allow COMPANY to monitor the supply and usage of the
Proprietary Products, DISTRIBUTOR shall provide to COMPANY a monthly obsolete
and slow-moving inventory report.

3.03                        Aged Inventory Notification — DISTRIBUTOR will
immediately notify COMPANY in writing in the event that any quantities of its
Proprietary Products are within [CONFIDENTIAL](15) days of expiration of product
life.  If DISTRIBUTOR fails to do so, COMPANY shall not be required to comply
with the requirements set forth in Section 3.02.

3.04                        Present DISTRIBUTOR’s Inventory — DISTRIBUTOR agrees
to purchase the existing merchantable and saleable inventory of Proprietary
Products from COMPANY’S present distributor located in Salt Lake City, Utah and
in quantities not to exceed a [CONFIDENTIAL](16) supply of such Products, in the
aggregate, provided that DISTRIBUTOR and COMPANY have been given an opportunity
by the present distributor to inspect any such Product prior to purchase
pursuant to this Section 3.04.   DISTRIBUTOR will pay, via check, the present
distributor for Products purchased from it, within ten (10) days of the later of
DISTRIBUTOR’S receipt of the Products or the receipt of the invoice approved by
COMPANY for the Products.   DISTRIBUTOR shall be responsible for all freight and
unloading costs associated with transporting such inventory from the existing
DISTRIBUTOR’s locations listed above. DISTRIBUTOR will not be responsible for
any handling or other fees charged by the current distributor in connection with
DISTRIBUTOR’s loading and transferring of such inventory. COMPANY and the
current distributor will be required to provide all reasonable assistance and
cooperation to DISTRIBUTOR in connection with the purchase, loading and
transportation of such inventory from the current distributor to the DISTRIBUTOR
distribution center, including the scheduling of mutually agreeable inventory
inspection and pick-up times.

In the event that the Cost of the Product, as purchased from the existing
distributor, exceeds or is less than the Cost that DISTRIBUTOR would otherwise
utilize in determining the Sell Price for such Products obtained through
suppliers, including COMPANY, DISTRIBUTOR shall utilize the Cost designated by
COMPANY in determining the Sell Price and shall invoice, pay to COMPANY or
charge the Operator, as directed by the COMPANY, in the amount of the
difference.  In the event COMPANY directs DISTRIBUTOR to invoice the COMPANY,

--------------------------------------------------------------------------------

(15)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(16)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

13


--------------------------------------------------------------------------------


 

 

 

COMPANY shall pay such invoiced amount, via check, so that it is received by
DISTRIBUTOR within [CONFIDENTIAL](17) days of the date of the invoice.  In the
case of a rebate to COMPANY, DISTRIBUTOR shall pay the rebated amount within
[CONFIDENTIAL](18) days of its determination of the amount to be rebated.

4.             Sell Price/Payment Terms/Financial Reporting

4.01                        Sell Price — Beginning on the Effective Date and
throughout the entire term of this Agreement, the maximum purchase price at
which DISTRIBUTOR shall sell the Products, (the “Sell Price”), to the Operators
shall be determined by adding the “Cost” (as hereinafter defined) of the Product
plus [CONFIDENTIAL](19) per case for all deliveries (collectively, “Markup”),
subject to the other provisions of this Agreement.  For purposes of this
Agreement, the “Cost” of a Product other than a Contracted Product shall be the
sum of (a) the cost of the Product as shown on the invoices to DISTRIBUTOR from
the respective supplier, including COMPANY, plus (b) if the invoiced cost of the
Product is not a delivered price, the applicable freight charges related to
shipping the Product from the supplier to DISTRIBUTOR’S distribution center,
plus (c) the Sourcing Fees, if any, attributable to the Product, less (d)
promotional allowances reflected on supplier invoices to DISTRIBUTOR. Applicable
freight, in those cases where the invoice cost to DISTRIBUTOR for
non-proprietary Products is not a delivered cost, means that DISTRIBUTOR has
added a reasonable freight charge, agreed to in advance and in writing by
COMPANY for delivering such non-proprietary Products from suppliers to
DISTRIBUTOR.  Applicable freight for any non-proprietary Product will not exceed
the rate charged by nationally recognized carriers operating in the same market
for the same type of freight service. Cost for any non-proprietary Product will
not be reduced by discounts for cash or prompt payment available to DISTRIBUTOR,
breakage allowances or by backhaul revenue. Fuel or other transportation
surcharges indicated on the manufacturer’s or supplier’s invoice or on freight
invoices will increase Cost. The Cost of a Contracted Product shall be
determined in accordance with Section 3.01.  In no event will the Cost of
Contracted Products include amounts to be rebated to DISTRIBUTOR and therefore,
DISTRIBUTOR will not negotiate off-invoice manufacturer rebates,
labels/promotional allowances or any other “soft money” received from supplier
or freight carriers of Contracted Products.  In order to allow verification of
the foregoing commitment, DISTRIBUTOR agrees to provide documentation
substantiating the Cost of items DISTRIBUTOR purchases from suppliers and
freight carriers.  DISTRIBUTOR agrees to limit its collection of such “soft
money” to the manufacturers of non-proprietary Products.  The Cost

--------------------------------------------------------------------------------

(17)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(18)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(19)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

14


--------------------------------------------------------------------------------


 

 

 

                                                of Contracted Products will not
be reduced by discounts for cash or prompt payment available to DISTRIBUTOR,
breakage allowances or by backhaul revenue. Fuel or other transportation
surcharges indicated on the manufacturer’s or supplier’s invoice or on freight
invoices will increase Cost.

The invoice format to be used by DISTRIBUTOR will be approved by COMPANY and
will contain separate lines showing subtotals for various Product categories,
the total amount of R & A Charges invoiced to the Operator for that particular
delivery, applicable taxes, the date of the ACH debit and other summary line
items as detailed elsewhere in this Agreement.

Partial case shipments (also known as “splits”) shall be permitted for the malt,
maraschino cherries, chocolate sprinkles, assorted sprinkles in which individual
units of such Products are separately packaged within each case. Notwithstanding
anything else contained in this agreement to the contrary, the Markup for the
following items will be limited to [CONFIDENTIAL](20) : malt, maraschino
cherries, medium spoons, taster spoons, straws, water, chocolate sprinkles and
assorted sprinkles.

DISTRIBUTOR and COMPANY agree that the Markup for DISTRIBUTOR’S services in
connection with deliveries to Stores located in Montana, North Dakota, South
Dakota and Wyoming outside of the Territory using VDI or such other distributor
as may approved by COMPANY, shall be [CONFIDENTIAL](21) per case.  VDI’s
compensation for the Cross-Dock Stores will be [CONFIDENTIAL](22) per case
except for the cases described in the paragraph above which will be
[CONFIDENTIAL](23) , subject to modification from time to time pursuant to
Sections 2.04 and 4.04.

Any fuel surcharges collected pursuant to Section 4.03 for these Stores shall be
paid to VDI. Any delivery surcharges collected pursuant to Section 5 for these
Stores shall be shared with [CONFIDENTIAL](24) of the surcharge paid to
DISTRIBUTOR and [CONFIDENTIAL](25) of the surcharge paid to VDI.  These
surcharges are in addition to the Markups earned by VDI as described above.

--------------------------------------------------------------------------------

(20)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(21)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(22)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(23)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(24)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(25)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

15


--------------------------------------------------------------------------------


 

 

 

 

The Markup of [CONFIDENTIAL](26) per case has been developed by averaging the
case fee for DISTRIBUTOR of [CONFIDENTIAL](27) on the cases which it will
deliver directly to the Stores, along with the [CONFIDENTIAL](28) per case
DISTRIBUTOR will be compensated for the cases for the Cross-Docked Stores
coupled with the [CONFIDENTIAL](29) case fee to be earned by VDI on the
Cross-Docked Stores.  This average was developed based on historical information
which indicates that approximately [CONFIDENTIAL](30) of all cases to be
delivered will be handled in their entirety by DISTRIBUTOR over a twelve (12)
month period, as detailed in Schedule 8.

Notwithstanding the foregoing, any full pallet quantities delivered by
DISTRIBUTOR to Nicholas Foods will have a Markup of [CONFIDENTIAL](31)/case.

4.02                        “Cost” for Contracted Products/ True-Up Methodology
— In the case of Contracted Products, COMPANY agrees to notify DISTRIBUTOR as
soon as practical after a change in Cost has been agreed to with a supplier. 
COMPANY shall have the right to adjust the Markup for individual Products (not
including the fuel surcharge or the [CONFIDENTIAL](32) Markup on the items
listed in Section 4.01 above) from time to time to an amount that is more or
less than the agreed upon Markup per case. If COMPANY exercises its right to
lower DISTRIBUTOR’s Markup on any Products, it will simultaneously and
correspondingly increase the Markup on other Products so as to provide
DISTRIBUTOR continuously with an average overall Markup of [CONFIDENTIAL](33)
per case, again subject to the other provisions of this Agreement. DISTRIBUTOR
will provide a report by Tuesday of each week for all delivery activity of the
preceding week showing the total number of cases delivered for that week,
DISTRIBUTOR’s total case fees charged, the average case fee charged and the
difference for the week and quarter-to-date between the total case fees charged
and the product obtained by multiplying the total number of cases delivered by
the Markup.

Following each calendar quarter, DISTRIBUTOR shall provide a cumulative report
that reflects: (i) the total number of cases of Products delivered to the Stores
under this Agreement during the preceding quarter (“x”); (ii) the total of the
Sell Prices charged for all Products delivered to the

--------------------------------------------------------------------------------

(26)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(27)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(28)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(29)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(30)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(31)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(32)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(33)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

16


--------------------------------------------------------------------------------


 

 

 

Stores under this Agreement during the preceding quarter, excluding the effect
of any Large Order Credits given Operators during the quarter (“y”), (iii) the
total of the Cost of each Product delivered to the Stores during such quarter
(“z”), and (iv) the “Average Putative Markup” for Products delivered to the
Stores, which shall be calculated as follows: [(y-z)/x].   If the Average
Putative Markup is less than the Markup required pursuant to Section 4.01 (and
as modified pursuant to the other provisions of this Agreement), with such
deficiency being referred to herein as the “Markup Deficiency”, COMPANY shall
remit to DISTRIBUTOR, an amount equal to the number of cases delivered to the
Stores under this Agreement during the preceding quarter (“x”), multiplied by
the Markup Deficiency.  If the Average Putative Markup exceeds the Markup
required pursuant to Section 4.01 (and as modified pursuant to the other
provisions of this Agreement), with such excess being referred to as the “Markup
Excess”, DISTRIBUTOR shall remit to COMPANY an amount equal to the number of
cases delivered to the Stores under this Agreement during that quarter (“x”),
multiplied by the Markup Excess.  Payments owed by either party under this
Section 4.02 shall be made by such party to the other party, via check, within
ten (10) days of the determination of the amounts owed and, in any case, within
thirty (30) days following the end of the applicable calendar quarter for which
such payments are owed or by making adjustments to the Sell Price as mutually
agreed upon between COMPANY and DISTRIBUTOR.

4.03                        Fuel Cost Adjustments — If the operating costs of
DISTRIBUTOR are increased or decreased as a result of fuel cost increases or
decreases, DISTRIBUTOR may adjust the Markup (as and if otherwise adjusted
pursuant to the terms of this Agreement) to compensate for such fluctuations in
fuel costs, on a monthly basis. The amount of the adjustment computed in
accordance with this Section 4.03 shall also be added to or subtracted from, as
applicable, the specified price for Contracted Operator Sell Price Products
described in Section 4.11.  The method for determining the fuel surcharge or
adjustment will be made monthly beginning October 1, 2006 and will be based on
the Rocky Mountain Weekly Retail On-Highway diesel fuel price which is compiled
by the Energy Information Administration. The Web site to access this
information electronically is as follows:

http://www.eia.doe.gov/pub/oil_gas/petroleum/data_publications/weekly_on_highway_diesel_prices
/current/html/diesel.html

If such publication is no longer published or available, then the parties will
mutually agree upon an acceptable alternative source.

17


--------------------------------------------------------------------------------


 

 

 

As fuel prices increase or decrease, the fuel cost adjustments will move
according to changes in the four (4) week average for the Rocky Mountain fuel
price bracket, and will take effect on the first day of the calendar month
following the applicable publication date.  For example, the fuel cost
adjustment beginning the first day in October, if any, will be determined based
on the four (4) week average ending immediately prior to or on September 30th.

[CONFIDENTIAL](34)  [CONFIDENTIAL](35)

If the price per gallon, including taxes, exceeds [CONFIDENTIAL](36), the
surcharge will equal [CONFIDENTIAL](37) per case plus an additional
[CONFIDENTIAL](38) per case for each [CONFIDENTIAL](39) increment (or portion
thereof) that the price per gallon exceeds [CONFIDENTIAL](40).  If the price per
gallon, including taxes, falls below [CONFIDENTIAL](41), a credit will be issued
in the amount of [CONFIDENTIAL](42) per case plus an additional
[CONFIDENTIAL](43) per case for each ten cent increment (or portion thereof)
that the price is less than [CONFIDENTIAL](44).  Any such surcharge or credit
will be shown as a separate line item on the Operator’s invoice.

4.04                        Markup Adjustments due to Variances from
Projections.

The [CONFIDENTIAL](45) Markup during the [CONFIDENTIAL](46) months after the
Effective Date  is premised upon an average annual delivery size of
[CONFIDENTIAL](47) cases to the Stores serviced by DISTRIBUTOR, the expectation
that [CONFIDENTIAL](48) of all cases sold by DISTRIBUTOR will be outside of the
Cross-docked stores delivered by VDI and the average case Cost of the Products,
including [CONFIDENTIAL](49).  COMPANY and DISTRIBUTOR agree to review the
service levels provided by DISTRIBUTOR as well as the average delivery

--------------------------------------------------------------------------------

(34)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(35)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(36)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(37)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(38)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(39)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(40)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(41)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(42)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(43)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(44)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(45)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(46)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(47)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(48)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(49)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

18


--------------------------------------------------------------------------------


 

 

 

sizes [CONFIDENTIAL](50) days after the Effective Date.  No adjustments will be
made to the Markup at that time due to a variance in average delivery size from
projections, unless the average delivery size experienced during the first
[CONFIDENTIAL](51) days is greater than [CONFIDENTIAL](52) adjusted for
seasonality and excluding deliveries to Cross-docked Stores and any additional
deliveries made by DISTRIBUTOR during the initial transition period pursuant to
Section 2.06.  In the event such a Markup adjustment is required, the COMPANY
and DISTRIBUTOR agree to use the schedule that follows later in Section 4.04 as
soon as practical after the review and such Markup will remain in effect for the
balance of the first year of the Agreement.

In addition to reviewing the average delivery size [CONFIDENTIAL](53) days after
the Effective Date, COMPANY and DISTRIBUTOR will also review the average case
Cost of the Products [CONFIDENTIAL](54) Charges, but excluding any impact from
the cost of inventory purchased pursuant to Section 3.04) for this same
timeframe and agree to further modify the Markup schedule in this Section 4.04
as follows.  The actual average case Cost experienced during the first
[CONFIDENTIAL](55) days will be compared to the projected level of
[CONFIDENTIAL](56).  If the actual case Cost is higher than [CONFIDENTIAL](57),
then no adjustment will be made to the Markup at that time except as called for
earlier in this Section 4.04 and in Section 4.03.  However, if the actual
average case Cost is less than [CONFIDENTIAL](58) then the Markup will be
reduced by multiplying this difference by a factor of [CONFIDENTIAL](59) and
subtracting this amount from the Markup previously in effect (or which would
become effective if an adjustment is also required due to a variation in average
delivery size) and rounding to the nearest full cent.  For example, if the
actual average case Cost is [CONFIDENTIAL](60) (and there is no adjustment
called for due to a change in average delivery size), then the Markup will be
reduced [CONFIDENTIAL](61)  times the factor of [CONFIDENTIAL](62) or
[CONFIDENTIAL](63) In no event, however, will the Markup be

--------------------------------------------------------------------------------

(50)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(51)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(52)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(53)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(54)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(55)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(56)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(57)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(58)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(59)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(60)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(61)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(62)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(63)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

19


--------------------------------------------------------------------------------


 

 

 

reduced by more than [CONFIDENTIAL](64) due to this provision during the first
[CONFIDENTIAL](65) months from the Effective Date nor by more than
[CONFIDENTIAL](66) thereafter.  This Markup reduction will be put into effect as
soon as practical after the reduction has been determined and it will remain in
effect for the balance of the current year of the Agreement.

 

DISTRIBUTOR agrees that COMPANY may also decide in its sole discretion to change
its procedures for collecting [CONFIDENTIAL](67).  If these changes are such
that DISTRIBUTOR is no longer required to pay [CONFIDENTIAL](68) these charges
until at least ten (10) days after the Operator has been invoiced for them by
DISTRIBUTOR, then COMPANY will be entitled to present DISTRIBUTOR with its best
estimate of the impact such changes will have on DISTRIBUTOR’s  average case
Cost and DISTRIBUTOR agrees to implement a Markup reduction in accordance with
the calculation format called for above, i.e., a reduction of [CONFIDENTIAL](69)
times the estimated reduction in average case Cost and this reduction will
become effective on the first of the month following the date the COMPANY
implements such a change in its collection procedure.  COMPANY and DISTRIBUTOR
agree to review the accuracy of COMPANY’s estimated impact on average case Cost
with actual results [CONFIDENTIAL](70) days after it has gone into effect and to
make adjustments reasonably agreed to between the parties to reflect the actual
average case Cost resulting from this change..

After the first [CONFIDENTIAL](71) months of service and after each
[CONFIDENTIAL](72) month period thereafter the Markup for the Stores including
the Cross-docked Stores for the next [CONFIDENTIAL](73) months will be based on
the actual average delivery size for the previous [CONFIDENTIAL](74) months as
calculated below and according to the following schedule:

[CONFIDENTIAL](75)

[CONFIDENTIAL](76)            [CONFIDENTIAL](77)

--------------------------------------------------------------------------------

(64)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(65)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(66)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(67)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(68)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(69)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(70)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(71)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(72)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(73)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(74)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(75)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(76)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(77)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

20


--------------------------------------------------------------------------------


 

 

 

 

The average delivery size will be calculated by summing up all of the cases
delivered to the Stores serviced by DISTRIBUTOR in the Territory for the
previous [CONFIDENTIAL](78) months (with each partial case or “split” counting
as a full case) and dividing the total number of cases delivered by the total
number of deliveries made by DISTRIBUTOR as modified below.  The number of
deliveries made by DISTRIBUTOR shall not include deliveries made by third
parties arranged by DISTRIBUTOR, including Cross-docked Stores, nor deliveries
to correct errors made by DISTRIBUTOR or suppliers, nor shall it include
deliveries for which DISTRIBUTOR has received the [CONFIDENTIAL](79) special
delivery fee in accordance with Section 2.05.

In the event the average delivery size for the previous [CONFIDENTIAL](80)
months falls outside of the ranges described above, COMPANY and DISTRIBUTOR will
negotiate a new Markup for that DISTRIBUTOR facility in good faith.  In the
event COMPANY and DISTRIBUTOR fail to agree on such a Markup adjustment within
[CONFIDENTIAL](81) days after the commencement of negotiations under this
Section 4.04, then both COMPANY and DISTRIBUTOR will have the right to terminate
this Agreement with 180 days written notice to the other party in accordance
with Section 6.02 (b)(ii).

In addition to the adjustment for a change in average case drops per delivery,
after the first [CONFIDENTIAL](82)  months of service and every
[CONFIDENTIAL](83) months thereafter, COMPANY and DISTRIBUTOR will also review
the percentage of total cases sold and delivered by DISTRIBUTOR to the total
sold and delivered by DISTRIBUTOR plus the amount sold to the Cross-docked
Stores.  In the event this percentage is greater than [CONFIDENTIAL](84) or less
than [CONFIDENTIAL](85) for the previous [CONFIDENTIAL](86) month period,
COMPANY and DISTRIBUTOR will further adjust the Markup for the next
[CONFIDENTIAL](87) months based on the actual percentage for the previous
[CONFIDENTIAL](88) months, further adjusted to permit the Operators or
DISTRIBUTOR, as the case may be, to recover any loss or gain from the Markup of
the previous year.  This

--------------------------------------------------------------------------------

(78)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(79)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(80)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(81)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(82)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(83)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(84)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(85)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(86)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(87)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(88)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

21


--------------------------------------------------------------------------------


 

 

 

calculation will be based on the Markup called for above, the case fee of
[CONFIDENTIAL](89) for DISTRIBUTOR for cases delivered to the Cross-docked
Stores and the compensation for VDI in effect as of that time.

4.05                        Payment Terms/Markup Adjustments due to Payment
Methodology

(a)          Standard Payment Terms.  Except as noted below, DISTRIBUTOR and
COMPANY have agreed that payments to DISTRIBUTOR for Products delivered to the
Operators (including Contract Feeders as defined below) shall be received by ACH
debit entry initiated by DISTRIBUTOR, so that the amount is credited to
DISTRIBUTOR’s account no sooner than [CONFIDENTIAL](90) days after the date of
delivery.  DISTRIBUTOR may also accept payment by check if so requested by
Operator and approved by DISTRIBUTOR.  All new Operators will initially receive
credit terms of [CONFIDENTIAL](91) days, provided that they satisfy
DISTRIBUTOR’S credit criteria for such terms, as such criteria is uniformly
applied among all similarly situated Operators, in light of all relevant facts
and circumstances.  Payment terms will be extended only to those Operators that
are creditworthy as shall have been solely determined by DISTRIBUTOR.
DISTRIBUTOR may, in its sole discretion, provide alternate payment terms to
those Operators not meeting DISTRIBUTOR’s standards for creditworthiness. 
DISTRIBUTOR will provide email or fax notice to each Operator at least two (2)
days prior to the ACH debit entry actually taking place, advising Operator of
the amount of the ACH debit, along with the invoice number and any credits
posted during the prior seven (7) days.

Notwithstanding the foregoing, DISTRIBUTOR agrees to provide extended credit
terms to Operators performing as Contract Feeders (as defined below) in
non-traditional locations provided that they satisfy DISTRIBUTOR’s credit
criteria for such terms, as such criteria is uniformly applied among all
similarly situated Operators in light of all relevant facts and circumstances.
To qualify for such credit terms, each location operated by a Contract Feeder in
the Territory must be approved by COMPANY in writing and the Contract Feeder
must comply with these extended credit terms.  “Contract Feeders” are Operators
who operate non-traditional food service locations in facilities such as
airports, sports facilities, travel plazas, universities, tech centers, etc.

--------------------------------------------------------------------------------

(89)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(90)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(91)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

22


--------------------------------------------------------------------------------


 

 

 

 

(b)                                 No Set-Off/Late Fees/Collection Costs.  No
deductions or set offs from payments due to DISTRIBUTOR may be made by Operators
for any reason without the prior written authorization of DISTRIBUTOR.  Failure
of the Operator to make any payment required when due shall result in
DISTRIBUTOR having the right to impose more stringent credit or payment terms,
such as, without limitation, cash in advance, cash on delivery, delivery of
acceptable letters of credit or third party guaranties, or additional
collateral, or, after three (3) business days’ prior notice to COMPANY and the
affected Operator, to suspend all deliveries, and declare the entire unpaid
balance of the Operator’s account immediately due and payable. The COMPANY shall
pay, and shall use its commercially reasonable efforts to cause each Operator to
pay, all reasonable costs of collection, including reasonable attorneys fees
incurred or paid by DISTRIBUTOR, but only to the extent related to their
respective accounts. DISTRIBUTOR will have the right to charge interest at the
maximum rate permitted by law but not exceeding [CONFIDENTIAL](92) per annum on
all unpaid amounts due or owing by Operators and/or COMPANY to DISTRIBUTOR.

(c)                                  COMPANY’S Liability for Payments. COMPANY
agrees that it shall be liable for all liabilities of COMPANY expressly set
forth in this Agreement.  COMPANY will not be liable for the debts or
obligations of Operators unless otherwise agreed to in writing by COMPANY.

(d)                                 Payments to COMPANY as Supplier.  COMPANY
purchases its frozen yogurt Products and resells them to DISTRIBUTOR after
adding the [CONFIDENTIAL](93). [CONFIDENTIAL](94).  COMPANY reserves the right
to alter [CONFIDENTIAL](95) on its frozen yogurt Products in its discretion but
no more frequently than quarterly.  COMPANY will invoice DISTRIBUTOR for these
products as shipped from the manufacturer and will designate the
[CONFIDENTIAL](96) as separate line items for each Product.  DISTRIBUTOR agrees
to pay these invoices within [CONFIDENTIAL](97).

COMPANY will also invoice DISTRIBUTOR for [CONFIDENTIAL](98) on its frozen cake
and pie Products at the maximum rate [CONFIDENTIAL](99) for each Product as

--------------------------------------------------------------------------------

(92)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(93)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(94)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(95)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(96)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(97)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(98)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(99)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

23


--------------------------------------------------------------------------------


 

 

 

shown on [CONFIDENTIAL](100).  Company reserves the right to alter
[CONFIDENTIAL](101) on its frozen cake and pie Products in its discretion but no
more frequently than quarterly.  Distributor shall pay all invoices for
[CONFIDENTIAL](102) on its frozen cake and pie Products when invoiced by the
COMPANY within [CONFIDENTIAL](103) days of invoice date, which date will be no
earlier than the date of receipt of the applicable Products by the DISTRIBUTOR.

Each month, DISTRIBUTOR will provide a report and invoice to COMPANY showing the
amount of [CONFIDENTIAL](104) billed to each Store compared with the amount paid
on these same Products by DISTRIBUTOR in accordance with Schedule 7 and the
amount owed to DISTRIBUTOR BY COMPANY.  COMPANY agrees to pay this invoice
within [CONFIDENTIAL](105) days of receipt.

In the event COMPANY decides to establish a new procedure for new and or
established Stores to bill and collect [CONFIDENTIAL](106) such that the
[CONFIDENTIAL](107) are billed and collected from the Stores by DISTRIBUTOR,
DISTRIBUTOR agrees to remit such fees each Friday via ACH credit for all sales
made the previous week.

4.06                        Sourcing Fees.  COMPANY may, from time to time,
collect compensation from the Operators for services that each of them provide
to such Operators, either by increasing the Cost of a Product supplied by either
of them to DISTRIBUTOR for distribution under this Agreement, or through the
assessment of an additional fee (a “Sourcing Fee”) that COMPANY instructs
DISTRIBUTOR to add in the calculation of the Sell Price of Products not
purchased from COMPANY.  Any changes in the Sourcing Fees shall occur no more
frequently than monthly.  COMPANY specifically represents and warrants that such
Sourcing Fees (or increases in the invoiced Cost) have been and will continue to
be disclosed to all Operators, and that the charging and collection of such
Sourcing Fees (or increased Cost) is permitted under its or its affiliates’
agreements with the Operators and does not violate any applicable laws.  COMPANY
shall indemnify, defend and hold harmless DISTRIBUTOR, its affiliates, and each
of their respective officers, agents, directors, shareholders, or employees for
any claims, loss, liability or expense

--------------------------------------------------------------------------------

(100)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(101)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(102)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(103)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(104)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(105)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(106)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(107)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

24


--------------------------------------------------------------------------------


 

 

 

 

(including reasonable attorney’s fees and disbursements) arising from a breach
of this representation and warranty.

DISTRIBUTOR shall pay all Sourcing Fees to COMPANY via initiation of an ACH
credit entry each Friday with respect to those Products delivered to the
Operators during the preceding week and on which a Sourcing Fee was assessed.  
The COMPANY shall repay to DISTRIBUTOR any Sourcing Fees paid to the COMPANY by
DISTRIBUTOR that the Operators fail to pay DISTRIBUTOR. This repayment
obligation shall only apply to those Sourcing Fees incurred and unpaid by
Operators during the first [CONFIDENTIAL](108) day period from the point in time
that Operator was last current with DISTRIBUTOR.  For example, if Operator fails
to pay DISTRIBUTOR for invoices/indebtedness incurred and unpaid over
[CONFIDENTIAL](109) day period [CONFIDENTIAL](110), DISTRIBUTOR will be liable
for paying COMPANY the Sourcing Fees for those Products purchased for the last
[CONFIDENTIAL](111) deliveries.

4.07                        Financial Information  DISTRIBUTOR may request
balance sheets, income statements and such further financial information from
each Operator from time to time as will enable DISTRIBUTOR to accurately assess
the Operators’ financial condition. The COMPANY may require DISTRIBUTOR to
supply annual unaudited balance sheets and such further financial information
from time to time as will enable COMPANY to accurately assess DISTRIBUTOR’S
financial condition.

4.08                        Price Verifications-Audit — COMPANY will be allowed
to perform electronic Purchase Price verifications for purchases made under this
Agreement on a weekly basis and DISTRIBUTOR will supply the necessary files and
information to COMPANY for these audit purposes on a timely basis and in a form
acceptable to COMPANY and DISTRIBUTOR.  As part of this electronic auditing
procedure, COMPANY may also audit the payments made to it for accuracy as well. 
If any such audit reveals net pricing, delivery surcharge or COMPANY payment
errors (overcharges set off by undercharges) in excess of [CONFIDENTIAL](112) in
the aggregate during the audited period (not to exceed a twelve (12) month
period) COMPANY shall have the right to conduct additional audits, at its option
and at DISTRIBUTOR’S reasonable expense, until the aggregate net pricing errors
disclosed by an such additional audits are less than [CONFIDENTIAL](113) for the
applicable audit period.  For any audit conducted pursuant to this Section 4.08
that discloses that Operators

--------------------------------------------------------------------------------

(108)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(109)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(110)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(111)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been

(112)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(113)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

 

25


--------------------------------------------------------------------------------


 

 

 

were either overcharged or undercharged for Products, or that COMPANY was
overpaid or overcharged during the audited period, DISTRIBUTOR and COMPANY agree
to correct the overcharge, undercharge, overpayment or underpayment, as the case
may be.  The form and method for making these adjustments will be mutually
agreed upon by DISTRIBUTOR and COMPANY; provided, however, in any event the
remittance of any such adjustments shall be made by either party within
[CONFIDENTIAL](114) days from the final determination of the undercharge or
overcharge, as applicable.

 

4.09                        DISTRIBUTOR Operator Support — DISTRIBUTOR agrees to
provide the following Operator support to COMPANY.

(a)                                  DISTRIBUTOR will support the System by
participating in the supplier show at its own expense.  In addition, DISTRIBUTOR
will pay COMPANY an annual support payment equal to [CONFIDENTIAL](115) payable
within [CONFIDENTIAL](116) days of written request by COMPANY.  COMPANY may
submit such requests [CONFIDENTIAL](117) during each calendar year and a total
of [CONFIDENTIAL](118) such requests during the term of this Agreement.

(b)                                 DISTRIBUTOR will support COMPANY in terms of
activating product recalls in accordance with DISTRIBUTOR’S standard product
recall policies.

(c)                                  DISTRIBUTOR will adhere to the following
HACCP requirements for monitoring of temperature controls for perishable
products both in the DISTRIBUTOR distribution center and in DISTRIBUTOR’S
transportation equipment.

ITEM

 

FORM

 

TEMPERATURE 
REQUIREMENTS IN 
DISTRIBUTION 
CENTER

 

UPPER TEMP. 
RANGE WHILE 
TRANSPORTED TO 
STORES

 

Soft Serve Frozen Yogurt

 

Frozen

 

-10º or lower

 

0

º

Hand-Dipped Frozen Yogurt

 

Frozen

 

-10º or lower

 

0

º

Yogurt Cakes and Pies

 

Frozen

 

-10º or lower

 

0

º

Various Toppings

 

Refrigerated

 

34º to 36º

 

38

º

Nuts and Liquid Toppings

 

Frozen

 

0 or lower

 

0

º

Various Toppings

 

Dry

 

Above 38

 

Above 38

 

 

--------------------------------------------------------------------------------

(114)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(115)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(116)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(117)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been

(118)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

26


--------------------------------------------------------------------------------


 

 

 

(d)         DISTRIBUTOR will provide COMPANY with periodic EDI file transfers to
include the following:

Weekly invoice register by store outlining the SKU’s and quantity purchased

Weekly inventory levels, age of inventory, sales and pending orders and delivery
dates by item

Weekly report of Current Stores

Weekly report of average drop sizes for each store

Monthly delivery performance report with on-time performance, fill rates and
clean invoice percentages

Daily out-of-stock report and stores so affected

Monthly costing detail on all Products used by the SYSTEM

Such additional reports as may be reasonable requested by the COMPANY

4.10                  Taxes — Franchisees and COMPANY shall each be responsible
for their applicable sales and use taxes.  DISTRIBUTOR shall collect applicable
taxes from each responsible party and be responsible for remitting all taxes to
the proper state and local taxing authorities.  COMPANY shall only be
responsible for paying those taxes on the Stores under its control and
operation.  DISTRIBUTOR agrees to indemnify and defend COMPANY pursuant to
Section 8.01 of this Agreement should Company receive a claim for the
DISTRIBUTOR’s failure to pay taxes.  Neither party will pay a claim which is
allegedly the responsibility of the other without first notifying the other and
giving the other the opportunity to contest the claim.

4.11            Special Pricing Arrangements — Products that are governed by
national billing agency or other programs for which the price at which the
DISTRIBUTOR must sell the Product to the Operator is prescribed by agreements
between COMPANY, or any other franchisor or group purchasing organization, on
the one hand, and the supplier or manufacturer of such Products, on the other,
are referred to in this Agreement as “Contracted Operator Sell Price Products”.
 Notwithstanding Section 4.01, the Sell Price for Contracted Operator Sell Price
Products shall be the amount prescribed (or calculated in accordance with) the
above-described programs or agreements and COMPANY will receive full credit
under the true-up calculation required in Section 4.02 for all funds actually
received or which could have been received from the suppliers of such Contracted
Operator Sell Price Products as if DISTRIBUTOR maximized such funds, including
credit for all payment discounts whether or not actually taken by DISTRIBUTOR. 
Contracted

27


--------------------------------------------------------------------------------


 

 

 

                        Operator Sell Price Products include, but are not
limited to, soft drink syrup products including, without limitation, the
following Coca Cola Products:  Coke Bag in Box (“BiB”), Diet Coke BiB, Sprite
BiB and Barq’s Root Beer BIB.

5.              Minimum Deliveries — The Operators will be required to order
Products in minimum quantities of [CONFIDENTIAL](119) cases of Products per
delivery unless due to DISTRIBUTOR or supplier error.  In addition, Operator
will be required to pay DISTRIBUTOR a [CONFIDENTIAL](120) handling fee per order
for orders of less than [CONFIDENTIAL](121) cases and [CONFIDENTIAL](122)
handling fee per order for orders of less than [CONFIDENTIAL](123) cases but
equal to or greater than [CONFIDENTIAL](124) cases unless due to DISTRIBUTOR or
supplier including failure to fulfill the order in its entirety. Products with a
Markup of [CONFIDENTIAL](125) pursuant to Section 4.01 will be counted as cases
for determining the applicability and amount of these handling fees.  These
handling fees will be credited to COMPANY for purposes of the true-up
calculation required in Section 4.02.  However, the [CONFIDENTIAL](126) special
delivery fees in Section 2.05 will not be credited to COMPANY for purposes of
the true-up calculation required in Section 4.02.

6.              Term and Termination

6.01                        Term — The initial term of this Agreement shall
commence on the Effective Date and shall continue until exactly three (3) years
after the commencement of full service to all Stores to be serviced in the
Territory (“Initial Term”), unless sooner terminated as provided in Section
6.02.  This Agreement shall automatically renew for one (1) additional year upon
the completion of the Initial Term unless one party notifies the other in
writing at least one hundred eighty (180) days before the expiration of the
Initial Term of its desire to terminate the relationship.

6.02        Termination

(a)           Either party shall have the right, upon prior written notice, to
immediately terminate this Agreement if the other party fails to make payment of
any amounts due and payable under this Agreement, and such failure shall have
continued for a period of ten (10) days from and after the date of written
notice to the defaulting party or in the event the other party files a voluntary

--------------------------------------------------------------------------------

(119)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(120)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(121)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(122)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(123)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been

(124)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(125)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(126)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

28


--------------------------------------------------------------------------------


 

 

 

petition or consents to the filing of a petition against it in bankruptcy or any
similar insolvency or debtor relief action, or if the other party makes a
general assignment for the benefit of creditors, or in the event a receiver is
appointed or any proceeding is demanded or initiated by, for or against the
other party under any provision of the Federal Bankruptcy Act or any amendment
thereof.

(b)           Either party shall have the right to terminate this Agreement upon
180 days written notice under any of the following conditions:

(i)            Upon the occurrence of any material breach or material default by
the other party, which remains uncured after expiration of the applicable Cure
Period (as herein defined), of any of the terms, obligations, covenants,
representations and warranties under this Agreement (except for a default
specified in Section 6.02 (a) above) which is not waived in writing by the
non-defaulting party.  In such case, the non-defaulting party shall notify the
other of such alleged beach or default and the other party shall have a period
of thirty (30) days to cure the same (the “Cure Period”). If the defaulting
party cures its breach or default within any applicable Cure Period to the
reasonable satisfaction of the non-defaulting party, the notice shall be void
and this Agreement shall continue; otherwise, it shall terminate in accordance
with the notice.

or

(ii)           In the event the parties fail to agree on a Markup adjustment
pursuant to Section 4.04.

6.03                        Effect of Expiration/Termination — Upon expiration
or sooner termination of this Agreement, for any reason, COMPANY shall promptly
purchase or arrange for the purchase from DISTRIBUTOR at DISTRIBUTOR’s cost
(including freight costs), F.O.B. DISTRIBUTOR’s distribution center, all of
DISTRIBUTOR’s inventory of the Proprietary Products and any labeling and
packaging materials used in connection with the Proprietary Products.  COMPANY
will purchase or cause to be purchased perishable Proprietary Products within
[CONFIDENTIAL](127) days after the effective date of termination of this
Agreement or by the expiration date of such Proprietary Product, whichever is
earlier, and all nonperishable Proprietary Products within thirty
[CONFIDENTIAL](128) after the effective date of termination

--------------------------------------------------------------------------------

(127)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(128)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

29


--------------------------------------------------------------------------------


 

 

 

of this Agreement. In addition, if this agreement is terminated due to COMPANY’s
breach or default, COMPANY shall reimburse to DISTRIBUTOR all other reasonable
out-of-pocket costs and expenses (not to exceed an amount equal to
[CONFIDENTIAL](129) of the Markup on each Product unless DISTRIBUTOR receives
COMPANY’s prior written consent) incurred by DISTRIBUTOR in selling, returning
or otherwise disposing of such Proprietary Products. DISTRIBUTOR shall provide
COMPANY with documentation or other proof that any such costs and expenses were
incurred by DISTRIBUTOR. Termination of this Agreement shall not relieve either
party of any obligation or liability which accrues prior to the effective date
of termination (including, but not limited to, obligations related to the
payment of COMPANY’s accounts receivable or accounts payable and the purchase of
excess inventories). Notwithstanding the foregoing provisions of this Section
6.03 to the contrary, if this Agreement is terminated due to DISTRIBUTOR’s
breach or default or expires in accordance with the provisions of Section 6.01,
COMPANY shall have the obligation to purchase, or shall direct the replacing
distributor or other suitable purchaser to purchase, from DISTRIBUTOR only such
inventory of the Proprietary Products which is merchantable and saleable but
COMPANY shall have no obligation to reimburse DISTRIBUTOR for its out-of-pocket
costs and expenses related to selling, returning or otherwise disposing of such
Proprietary Products.

7.                                      Trademarks and Trade Names — COMPANY
hereby represents and warrants that it is the owner of, or has the right to use
under license or sublicense, all trademarks, logos, trade names, and other
markings used on the Proprietary Product’s packaging and labels (the
“Trademarks”). COMPANY hereby grants to DISTRIBUTOR the right to use the
Trademarks solely in connection with the approved sale and distribution of the
Proprietary Products in accordance with the provisions of this Agreement and
only for as long as this Agreement remains in effect. COMPANY also grants to
DISTRIBUTOR the right and license to use the Trademarks in advertising and
promotional materials when the Trademarks are used therein to identify the
Proprietary Products, subject to COMPANY’s prior written approval of form and
content. Provided DISTRIBUTOR is using the Trademarks in accordance with the
terms and provisions of this Agreement, COMPANY shall indemnify, defend and hold
DISTRIBUTOR and its subsidiaries, affiliates, officers, shareholders, directors,
employees, members, managers, agents, successors and assigns harmless from and
against any and all claims, demands, liabilities, causes of action, damages,
costs (including reasonable attorneys’ fees and disbursements) and judgments
made or incurred by or found against any of them resulting from or arising out
of any claim or suit alleging infringement by COMPANY or its affiliates, through
any of the Trademarks or otherwise.

8.             Indemnification

--------------------------------------------------------------------------------

(129)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

30


--------------------------------------------------------------------------------


 

 

 

 

8.01                        Indemnification by DISTRIBUTOR — DISTRIBUTOR agrees
to indemnify, defend and hold COMPANY, its subsidiaries, affiliates, officers,
directors, members, managers, stockholders, employees, agents, successors and
assigns harmless from and against any and all claims, demands, liabilities,
causes of action, damages, costs (including reasonable attorneys’ fees and
disbursements) and judgments made or incurred by or found against any of them,
resulting from or arising out of:

(a)                                  Any breach or default by DISTRIBUTOR of any
term or provision of this Agreement; or

(b)                                 Any negligent act or negligent omission or
willful misconduct of DISTRIBUTOR in respect of DISTRIBUTOR’s performance of its
obligations under this Agreement.

8.02                        Indemnification by COMPANY — COMPANY agrees to
indemnify, defend and hold DISTRIBUTOR, it subsidiaries, affiliates, officers,
directors, members, managers, stockholders, employees, agents, successors and
assigns harmless from and against any and all claims, demands, liabilities,
causes of action, damages, costs (including reasonable attorney’s fees and
disbursements) and judgments made or incurred by or found against any of them
resulting from or arising out of:

(a)                                  Any breach or default by COMPANY of any
term or provision of this Agreement.

(b)                                 Any breach or default by COMPANY of any term
or provision of any agreement between COMPANY, on the one part, and an Operator
or a supplier of the Proprietary Products, on the other part, or any negligent
or willful act or omission of COMPANY, or any of its employees or agents, in
respect of the purchase, resale, distribution, storage or delivery of the
Proprietary Products or the COMPANY’s performance of its obligations under this
Agreement; and

(c)                                  Claims by any franchisee of COMPANY and/or
Operator that may arise from DISTRIBUTOR ceasing further sales to such
franchisee or other Operator under this Agreement at the direction of COMPANY.

(d)                                 Claims by any franchisee of COMPANY and/or
Operator that may arise from COMPANY’s role in the distribution/product
procurement process or the use or allocation of funds collected by COMPANY from
DISTRIBUTOR.

31


--------------------------------------------------------------------------------


 

 

 

 

8.03                        Limitation of Liability; Disclaimer of Warranties —
NOTWITHSTANDING SECTIONS 8.01 AND 8.02 TO THE CONTRARY, NEITHER PARTY SHALL IN
ANY EVENT BE LIABLE IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE,  TO THE
OTHER PARTY OR ITS RESPECTIVE SUBSIDIARIES, AFFILIATES, FRANCHISEES OR OTHER
OPERATORS FOR ANY TYPE OF INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (SUCH
AS, BUT NOT LIMITED TO, LOSS OF PROFITS OR BUSINESS OPPORTUNITY) ARISING FROM A
PARTY’S PERFORMANCE OR FAILURE TO PERFORM UNDER ANY OF THE TERMS AND PROVISIONS
OF THIS AGREEMENT OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY SUCH DAMAGES
ATTRIBUTABLE TO A BREACH OF ANY TERM OR PROVISION OF THIS AGREEMENT.

COMPANY ACKNOWLEDGES AND AGREES THAT DISTRIBUTOR IS NOT THE MANUFACTURER OR
PRODUCER OF THE PRODUCTS SUPPLIED BY DISTRIBUTOR.  IN NO EVENT SHALL DISTRIBUTOR
BE LIABLE WITH RESPECT TO ANY CONDITIONS, DEFECTS, DEFICIENCIES, DANGERS, FAULTS
OR FAILURES, OF ANY KIND, IN OR RELATING TO ANY PRODUCTS SUPPLIED BY DISTRIBUTOR
EXCEPT, SUBJECT TO THE LIMITATIONS STATED IN THIS AGREEMENT, TO THE EXTENT OF
DISTRIBUTOR’S ACTUAL NEGLIGENCE IN ITS HANDLING OF SUCH PRODUCTS.  EXCEPT AS
EXPLICITLY PROVIDED IN THIS AGREEMENT, DISTRIBUTOR MAKES NO WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE.

8.04                        Third Party Claims — The indemnities in this Section
8 are contingent upon: (i) the indemnified party promptly notifying the
indemnifying party in writing of any action or other proceeding which may give
rise to a claim for indemnification hereunder; unless such failure to promptly
notify does not materially prejudice the claim; (ii) the indemnifying party
being allowed to control the defense and settlement of such claim; and (iii) the
indemnified party reasonably cooperating with the indemnifying party (at the
indemnifying party’s expense) in providing information relevant to the defense
or settlement of a claim. The indemnified party shall have the right, at its
option and expense, to participate in the defense of any action or proceeding
through counsel of its own choosing.

9.                                      Insurance

32


--------------------------------------------------------------------------------


 

 

 

 

9.01                        DISTRIBUTOR’s Insurance — During the term of this
Agreement and for a period of one (1) year thereafter, DISTRIBUTOR shall
purchase and maintain, at its sole cost and expense, the following insurance
coverages:

(a)                                  commercial general liability insurance and
products liability coverage with broad form vendor endorsement, which
specifically insures all liabilities of DISTRIBUTOR to COMPANY and Operator
under this Agreement, to the extent afforded by normal ISO policy forms and
definitions, with all such insurance coverages providing for combined single
limit bodily injury/property damage liability of not less than
[CONFIDENTIAL](130); and

(b)                                 commercial automobile liability insurance
coverage providing for combined single limit bodily injury/property damage
liability of not less than [CONFIDENTIAL](131).

All such insurance shall be provided by insurance companies which are licensed
and authorized to do business in the United States of America, shall be
occurrence based policies and which insurance companies are reasonably
satisfactory to COMPANY.  DISTRIBUTOR agrees to deliver to COMPANY, on or prior
to the Effective Date, certificates of insurance evidencing the existence of all
the above insurance coverages and naming COMPANY as an additional insured under
such policies.  The certificates shall contain an agreement by the insurance
carrier to notify COMPANY, in writing, at least thirty (30) days prior to the
date of any cancellation or change in such insurance coverage.

9.02                        COMPANY’s Insurance — During the term of this
Agreement, and for a period of one (1) year thereafter, COMPANY shall purchase
and maintain, at its sole cost and expense, commercial general liability
insurance and products liability coverage, and a contractual liability
endorsement which specifically insures all liabilities of COMPANY to DISTRIBUTOR
under this Agreement, to the extent afforded by normal ISO policy forms and
definitions, with all such insurance coverages providing for combined single
limit bodily injury/property damage liability of not less than
[CONFIDENTIAL](132). All such insurance shall be provided by insurance companies
which are licensed and authorized to do business in the United States of
America, and which are reasonably satisfactory to DISTRIBUTOR. COMPANY agrees to
deliver to DISTRIBUTOR, on or prior to the Effective Date, a certificate of
insurance evidencing the existence of all the above insurance coverages and
naming DISTRIBUTOR as an additional insured under such policies.

--------------------------------------------------------------------------------

(130)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(131)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(132)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

33


--------------------------------------------------------------------------------


 

 

 

                                                The certificate shall contain an
agreement by the insurance carrier to notify DISTRIBUTOR, in writing, at least
thirty (30) days prior to the date of any change in such insurance coverage.

10.          Representations and Warranties

10.01                 Representations and Warranties of DISTRIBUTOR —
DISTRIBUTOR hereby represents and warrants to COMPANY as follows:

(a)                                  DISTRIBUTOR is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Colorado. DISTRIBUTOR has the requisite power to own properties, to carry on its
business as now being conducted by it, and to execute, deliver and perform this
Agreement.

(b)                                 This Agreement is, when executed and
delivered by DISTRIBUTOR and by the COMPANY, the valid and binding obligation of
DISTRIBUTOR enforceable against it in accordance with its terms, except as may
be limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other similar laws affecting creditors’ rights generally, and further subject to
general equity principles.

(c)                                  The execution, delivery and performance by
DISTRIBUTOR of this Agreement and the consummation of the transactions
contemplated hereby do not and will not violate, conflict with, result in a
breach or termination of, or constitute a default under (or an event which with
due notice or lapse of time, or both, would constitute a breach of or default
under), (i) the certificate of incorporation, as amended to date, of
DISTRIBUTOR, (ii) any judgment, order, decree, ruling or injunction applicable
to DISTRIBUTOR, or (iii) any contract or agreement between DISTRIBUTOR and any
third party.

(d)                                 There is no action, suit or proceeding
pending or, to the knowledge of DISTRIBUTOR, threatened against DISTRIBUTOR
which, if decided adversely to DISTRIBUTOR, may prevent the consummation of the
transactions contemplated by this Agreement.

10.02      Representations and Warranties of COMPANY — COMPANY hereby represents
and warrants to DISTRIBUTOR as follows:

(a)                                  COMPANY is a limited liability COMPANY duly
organized, validly existing in good standing under the laws of the State of
Delaware. COMPANY has the corporate power

34


--------------------------------------------------------------------------------


 

 

 

                                                to own properties, to carry on
its business as now being conducted by it, and to execute, deliver and perform
this Agreement.

(b)                                 This Agreement is, when executed and
delivered by COMPANY and DISTRIBUTOR, the valid and binding obligation of
COMPANY enforceable against it in accordance with its terms, except as may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other similar laws affecting creditors’ rights generally, and further subject to
general equity principles.

(c)                                  The execution, delivery and performance by
COMPANY of this Agreement and the consummation of the transactions contemplated
hereby do not and will not violate, conflict with, result in a breach or
termination of, or constitute a default under (or an event which with due notice
or lapse of time, or both, would constitute a breach of or default under), (i)
the certificate of formation or operating agreement, as amended to date, of
COMPANY, (ii) any judgment, order, decree, ruling or injunction applicable to
COMPANY, or (iii) any contract or agreement between COMPANY and any third party.

(d)                                 There is no action, suit or proceeding
pending or, to the knowledge of COMPANY, threatened against COMPANY which, if
decided adversely to COMPANY, may prevent the consummation of the transactions
contemplated by this Agreement.

(e)                                  The details of the purchasing arrangement,
including the purchase and resale of products by COMPANY, have been disclosed to
its Operators as required by law.

11.                               Notices — Any notice or other communication to
be given under this Agreement by one party to the other shall be in writing and
delivered by overnight messenger service, or delivered by telecopy or facsimile
transmission, or sent by United States registered or certified mail, postage
prepaid, addressed as follows:

If to DISTRIBUTOR:

 

Yancey’s Food Service Company, Inc.

 

 

5820 Piper Drive

 

 

Loveland, CO 80538

 

 

Attention: Chris Boyd

 

 

Vice President

 

 

FAX: (970) 613-4334

35


--------------------------------------------------------------------------------


 

 

 

 

If to COMPANY:

 

TCBY Systems, LLC

 

 

2855 E. Cottonwood Parkway, Suite 400

 

 

Salt Lake City, UT 84121-7050

 

 

Attention: Purchasing Director

 

 

FAX: (801) 736-5941

 

or to such other addresses as may be communicated in writing by either party to
the other as provided hereunder.  Notices shall be deemed to have been given
when received.

12.                               Force Majeure — Notwithstanding any term or
provision contained in this Agreement to the contrary, it is understood and
agreed that DISTRIBUTOR will not be responsible or liable in any manner
whatsoever for the failure by it to sell and/or deliver the Products or
otherwise perform any obligation under this Agreement or otherwise, and COMPANY
will not be responsible or liable in any manner whatsoever for the failure by it
to purchase and accept, the Products, if such failure is due to fire, strike,
accident, explosion, riot, rebellion, terrorist action or threat, flood,
embargo, war, interruption or delay in transportation, epidemic, pandemic,
shortage of raw materials, acts of God or government (including, but not limited
to, laws, regulations and restrictions of all kinds), or any other causes or
contingencies of any character (other than lack of funds) beyond the reasonable
control of DISTRIBUTOR or COMPANY.  Nothing expressed or implied in this Section
12 shall excuse the non-performance or delay in performance of any payment
obligation of the COMPANY or DISTRIBUTOR, any affiliate or any Operator.

13.                               Relationship of Parties — This Agreement is
not intended and shall not be construed to constitute either party as the joint
venturer, partner, agent or legal representative of the other.  Neither party
has any authority, whether express, implied, or apparent, to assume or create
any obligations on behalf of the other.

14.                               Entire Agreement; Modifications — This
Agreement and the Schedules attached hereto and made a part hereof, constitute
the entire agreement and understanding of the parties with respect to the
subject matter hereof, and supersede all prior proposals, negotiations,
communications, representations, written or oral agreements and understandings
between the parties with respect to the subject matter hereof. No modification
of any term or provision of this Agreement shall be enforceable unless embodied
in a writing executed by all parties to this Agreement.

15.                               Severability — The provisions of this
Agreement are severable, and the invalidity or unenforceability of any term or
provision hereof shall not operate to invalidate or render unenforceable the
remaining terms and provisions which are valid and enforceable.

36


--------------------------------------------------------------------------------


 

 

 

 

16.                               Waivers — The waiver by either party hereto of
any of its rights or breaches of the other party under this Agreement in a
particular instance shall not be construed as a waiver of the same or different
rights or breaches in subsequent instances. All remedies, rights, undertakings
and obligations, hereunder shall be cumulative and none shall operate as a
limitation of any other remedy, right, undertaking or obligation hereof.

17.                               Assignment: Successors and Assigns — Except as
hereinafter set forth, neither of the parties may assign this Agreement without
the prior written consent of the other, except that either party shall have the
right to assign this Agreement to a parent, subsidiary or affiliated COMPANY, or
may assign this Agreement in conjunction with the sale or transfer of all or
substantially all of its stock or assets by way of a sale of stock or assets, a
merger or other business reorganization, without the prior consent of the other
party; provided, however, that any such assignment shall not relieve the
assigning party from any liability or obligation under this Agreement that
accrues prior to the assignment and notice thereof to the other party and
provided further, that in the event of a transfer of all or substantially all of
the stock or assets of a party or merger or other business reorganization, the
surviving entity or transferee is at least as financially strong as the
assigning or original party.  The assigning party shall give notice of such
assignment to the other party. The provisions of this Agreement will be binding
upon and will inure to the benefit of the parties and their respective
successors and assigns.  DISTRIBUTOR may assign its accounts receivables, and
related contract rights, in connection with its accounts receivable financing
and securitization.

18.                               No Offer — The submission by DISTRIBUTOR to
COMPANY of this Agreement shall have no binding force or effect, shall not
constitute an offer to sell the Products, nor confer any right or impose any
obligation upon either party until executed by both parties.

19.                               Confidentiality — Any proprietary information
supplied by either party to the other party (whether set forth in writing, on
any data base or in any other medium), including, but not limited to information
on customer and supplier identity or any other customer or supplier information,
purchasing volumes and history, pricing, purchasing specifications, and product
market results (the “Confidential Information”), is and shall remain
confidential and proprietary information of the disclosing party, and valuable
trade secrets owned solely by the disclosing party. The recipient party of any
Confidential Information shall not disclose any such Confidential Information to
any third person or entity without the prior written consent of the disclosing
party in every instance, and shall not use any such Confidential Information,
nor permit any such Confidential Information to be used, for any reason other
than to fulfill the terms of this Agreement; provided, however, that either
party and its respective successors and assigns may (i) disclose any
Confidential Information to the extent compelled by law, regulation, rule,
subpoena, or other process of law and (ii) provide invoices, and any information
relating to historical payments or payments due or to

37


--------------------------------------------------------------------------------


 

 

 

                                                become due from franchisees or
Operators hereunder to its auditors and legal counsel, and to present and
potential financing sources and rating agencies  and their respective auditors
and legal counsel). The parties’ obligations under this Section 19 shall not
apply to any of the Confidential Information delivered or made available to them
by the other party which the recipient of the Confidential Information can
reasonably establish (a) was known to the recipient party at the time the
Confidential Information was disclosed or made available to the recipient party;
(b) was known to the public at the time the Confidential Information was
disclosed or made available to the recipient party; (c) becomes known to the
public after the date the Confidential Information was disclosed or made
available to the recipient party through no fault or breach of this Section 19
by the recipient party; (d) is given to or made available to the recipient party
by a third party who has a lawful right to disclose the Confidential Information
to the recipient party; or, (e) is independently developed by the Recipient
party without reference to the Confidential Information.

20.                               Arbitration — All actions, disputes, claims or
controversy with the exception of seeking an injunction, now existing or
hereafter arising between DISTRIBUTOR and COMPANY, including, but not limited to
any action, dispute, claim or controversy arising out of this Agreement or the
delivery by DISTRIBUTOR of any Products to COMPANY  (a “Dispute”) shall be
resolved by binding arbitration in Salt Lake City, Utah, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association and, to the
maximum extent applicable, the Federal Arbitration Act.  Arbitrations shall be
conducted before one arbitrator mutually agreeable to COMPANY and DISTRIBUTOR. 
If the parties cannot agree on an arbitrator within thirty (30) days after the
request for an arbitration, then each party will select an arbitrator and the
two arbitrators will select a third who shall act as the sole arbitrator of the
dispute.  Judgment on any award rendered by an arbitrator may be entered in any
court having jurisdiction.  All fees of the arbitrator and other costs and
expenses of the arbitration shall be paid by DISTRIBUTOR and COMPANY equally
unless otherwise awarded by the arbitrator.  Disputes between DISTRIBUTOR and
any Operator other than COMPANY shall not be subject to arbitration under this
section 20.

21.                               Governing Law — This Agreement shall be deemed
executed in Salt Lake City, Utah and shall be governed by the construed in
accordance with the laws of the State of Utah as applicable therein.

22.                             Miscellaneous — The section and paragraph
headings contained in this Agreement are for reference only and shall not be
considered as substantial parts of this Agreement. The use of the singular or
plural from in this Agreement shall include the other form and the use of the
masculine, feminine or neuter gender shall include the other gender.

23.                               Counterparts; Facsimile — This agreement may
be executed in one or more counterparts, each of which shall constitute an
original but all of which, when taken together, shall constitute but one
agreement

38


--------------------------------------------------------------------------------


 

 

 

                                                binding on all parties hereto,
notwithstanding that all of the parties are not signatory to an original or same
counterpart.  The parties may execute and deliver this Agreement by facsimile
transmission.

[Remainder of page intentionally blank.  Signature page and Schedules follow.]

39


--------------------------------------------------------------------------------


 

 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officers on the day and year first
above written.

TCBY SYSTEMS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Ward

 

 

 

 

 

 

 

 

Its:

Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

YANCEY’S FOOD SERVICE COMPANY, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Chris Boyd

 

 

 

 

 

 

 

 

Its:

Vice President

 

 

 

 

40


--------------------------------------------------------------------------------


 

 

 

 

SCHEDULE 1


PRODUCT CATEGORIES

Frozen Yogurts — Soft Serve and Hand Dipped
Hand Dipped Ice Creams (to be replaced with Hand Dipped Yogurts)
Yogurt Cakes and Pies
Confectionary Fruits, Nuts, Toppings and Cones
Miscellaneous Dessert Items
Snacks
Beverages including Fountain Syrup
Packaging & Paper Items
Cleaning Supplies
Miscellaneous Items — as agreed to by and between Company and Distributor

41


--------------------------------------------------------------------------------


 

 

 

 

Schedule 2 — YFS Agreement

 

8-May-06

 

 

State

 

County

 

State

 

County

 

CO

 

Weld

 

UT

 

Davis

 

CO

 

Denver

 

UT

 

Weber

 

CO

 

Denver

 

UT

 

Utah

 

CO

 

Denver

 

UT

 

Box Elder

 

CO

 

Arapahoe

 

UT

 

Utah

 

CO

 

Boulder

 

UT

 

Salt Lake

 

CO

 

La Plata

 

UT

 

Salt Lake

 

CO

 

Mesa

 

UT

 

Salt Lake

 

CO

 

Larimer

 

UT

 

Salt Lake

 

CO

 

Arapahoe

 

UT

 

Salt Lake

 

CO

 

Boulder

 

UT

 

Salt Lake

 

CO

 

Adams

 

UT

 

Salt Lake

 

CO

 

Larimer

 

WY

 

Natrona

 

CO

 

Garfield

 

WY

 

Fremont

 

CO

 

Montrose

 

WY

 

Laramie

 

CO

 

Gunnison

 

WY

 

Laramie

 

CO

 

Moffat

 

WY

 

Albany

 

CO

 

Routt

 

WY

 

Converse

 

CO

 

Larimer

 

WY

 

Natrona

 

CO

 

Chaffee

 

WY

 

Natrona

 

ID

 

Bannock

 

WY

 

Platte

 

NE

 

Thomas

 

 

 

 

 

NE

 

Dawes

 

 

 

 

 

NE

 

Red Willow

 

 

 

 

 

 

42


--------------------------------------------------------------------------------


 

 

 

 

District

 

FBC

 

Region

 

Company [CONFIDENTIAL](133)

 

62

 

Chuck Webb

 

350

 

1001

 

63

 

Kim Kowalczik

 

350

 

1001

 

63

 

Kim Kowalczik

 

350

 

1001

 

63

 

Kim Kowalczik

 

350

 

1001

 

62

 

Chuck Webb

 

350

 

1001

 

31

 

Dan Cataldo

 

250

 

1001

 

31

 

Dan Cataldo

 

250

 

1001

 

31

 

Dan Cataldo

 

250

 

1001

 

62

 

Chuck Webb

 

350

 

1001

 

65

 

Alex Hakim

 

350

 

1001

 

62

 

Chuck Webb

 

350

 

1001

 

31

 

Dan Cataldo

 

250

 

1001

 

62

 

Chuck Webb

 

350

 

1001

 

65

 

Alex Hakim

 

350

 

1001

 

65

 

Alex Hakim

 

350

 

1001

 

65

 

Alex Hakim

 

350

 

1001

 

65

 

Alex Hakim

 

350

 

1001

 

65

 

Alex Hakim

 

350

 

1001

 

65

 

Alex Hakim

 

350

 

1001

 

65

 

Alex Hakim

 

350

 

1001

 

65

 

Alex Hakim

 

350

 

1001

 

65

 

Alex Hakim

 

350

 

1001

 

65

 

Alex Hakim

 

350

 

1001

 

65

 

Alex Hakim

 

350

 

1001

 

31

 

Dan Cataldo

 

250

 

1001

 

31

 

Dan Cataldo

 

250

 

1001

 

31

 

Dan Cataldo

 

250

 

1001

 

31

 

Dan Cataldo

 

250

 

1001

 

31

 

Dan Cataldo

 

250

 

1001

 

31

 

Dan Cataldo

 

250

 

1001

 

67

 

Lawana Smith

 

400

 

1001

 

67

 

Lawana Smith

 

400

 

1001

 

67

 

Lawana Smith

 

400

 

1001

 

67

 

Lawana Smith

 

400

 

1001

 

67

 

Lawana Smith

 

400

 

1001

 

62

 

Chuck Webb

 

350

 

1001

 

65

 

Alex Hakim

 

350

 

1001

 

31

 

Dan Cataldo

 

250

 

1001

 

65

 

Alex Hakim

 

350

 

1001

 

65

 

Alex Hakim

 

350

 

1001

 

65

 

Alex Hakim

 

350

 

1001

 

65

 

Alex Hakim

 

350

 

1001

 

65

 

Alex Hakim

 

350

 

1001

 

65

 

Alex Hakim

 

350

 

1001

 

 

--------------------------------------------------------------------------------

(133)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

 

43


--------------------------------------------------------------------------------


 

 

 

 

Schedule 3A

Stores to be Cross-Docked by VDI

 

District

 

FBC

 

Region

 

Company [CONFIDENTIAL](134)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

62

 

Chuck Webb

 

350

 

1001

 

 

62

 

Chuck Webb

 

350

 

1001

 

 

65

 

Alex Hakim

 

350

 

1001

 

 

65

 

Alex Hakim

 

350

 

1001

 

 

65

 

Alex Hakim

 

350

 

1001

 

 

67

 

Lawana Smith

 

400

 

1001

 

 

67

 

Lawana Smith

 

400

 

1001

 

 

67

 

Lawana Smith

 

400

 

1001

 

 

67

 

Lawana Smith

 

400

 

1001

 

 

67

 

Lawana Smith

 

400

 

1001

 

 

67

 

Lawana Smith

 

400

 

1001

 

 

65

 

Alex Hakim

 

350

 

1001

 

 

 

 

 

 

1040

 

 

 

 

 

 

 

 

 

 

Grand Total

 

 

 

 

Kaleel

 

297

 

 

 

 

 

 

Rice Vistar

 

79

 

Count

 

 

 

 

SWT

 

318

 

Weekly # of Orders

 

 

 

 

 

 

694

 

Avg Drop

 

 

 

 

 

 

 

 

Revised Orders >[CONFIDENTIAL](135)

 

 

 

 

 

 

 

 

Revised Avg Drop

 

 

 

 

 

 

 

 

Original Orders Minus Adj Orders

 

 

 

--------------------------------------------------------------------------------

(135)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

44


--------------------------------------------------------------------------------


 

 

 

 

Schedule 4

Product Listing

[Confidential Treatment has been requested for this Schedule.  The confidential
redacted portions have
been filed separately with the SEC]

45


--------------------------------------------------------------------------------


 

 

 

Schedule 5

Loveland Inbound Quantity Matrix

[Confidential Treatment has been requested for this Schedule.  The confidential
redacted portions have
been filed separately with the SEC]

46


--------------------------------------------------------------------------------


 

 

 

Schedule 6

[Confidential Treatment has been requested for this Schedule.  The confidential
redacted portions have
been filed separately with the SEC]

47


--------------------------------------------------------------------------------


 

 

 

Schedule 7

YFS Agreement

[Confidential Treatment has been requested for this Schedule.  The confidential
redacted portions have
been filed separately with the SEC]

48


--------------------------------------------------------------------------------


 

 

 

Schedule 8

YFS Agreement

Blended Case Rate Calculation

[Confidential Treatment has been requested for this Schedule.  The confidential
redacted portions have
been filed separately with the SEC]

 

49


--------------------------------------------------------------------------------